          Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 1 of 39




 1

 2

 3

 4

 5

 6                                                   The Honorable John C. Coughenour
 7
                        UNITED STATES DISTRICT COURT
 8                     WESTERN DISTRICT OF WASHINGTON
                                 AT SEATTLE
 9
     STATE OF WASHINGTON, et al.               NO. 2:21-cv-00002-JCC
10
                         Plaintiffs,           PLAINTIFFS’ MOTION FOR
11                                             PRELIMINARY INJUNCTION
          v.
12                                             NOTE ON MOTION CALENDAR:
     RUSSELL VOUGHT, et al.                    JANUARY 29, 2021
13
                         Defendants.           ORAL ARGUMENT REQUESTED
14

15

16

17

18

19

20

21

22

23

24

25

26


      PLAINTIFFS’ MOTION FOR               i              ATTORNEY GENERAL OF WASHINGTON
                                                               Complex Litigation Division
      PRELIMINARY INJUNCTION                                    800 5th Avenue, Suite 2000
      NO. 2:21-cv-00002-JCC                                      Seattle, WA 98104-3188
                                                                      (206) 464-7744
               Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 2 of 39




 1                                                   TABLE OF CONTENTS
 2   I. INTRODUCTION ................................................................................................................. 1
 3   II. RELEVANT FACTS ............................................................................................................. 2
 4             A. The National Archives at Seattle ............................................................................... 2
 5             B. The Federal Assets Sale and Transfer Act of 2016 (FASTA) ................................... 3
 6                        1. Properties used in connection with federal conservation, agricultural, or
                             recreational programs are exempt from sale under FASTA .......................... 3
 7
                          2. FASTA’s procedural requirements ................................................................ 7
 8
               C. The Government’s Decision to Sell the Archives Facility ........................................ 8
 9
               D. The Archives Facility Could Be Sold in Early 2021 ............................................... 10
10
     III. ARGUMENT ....................................................................................................................... 10
11
               A. Legal Standard ......................................................................................................... 10
12
               B. Plaintiffs Are Likely to Succeed on the Merits........................................................ 11
13
                          1. The Archives facility is exempt from sale under FASTA ........................... 11
14
                          2. OMB and GSA violated FASTA’s mandatory procedural requirements .... 13
15
                                     a. OMB failed to fulfill its FASTA Section 11 duties ......................... 13
16
                                     b. Any sale of the facility is procedurally deficient and unlawful ....... 16
17
               C. Plaintiffs Will Suffer Irreparable Harm Absent Injunctive Relief ........................... 18
18
               D. The Equities and Public Interest Weigh Strongly in Plaintiffs’ Favor .................... 23
19
               E. A Preliminary Injunction Prohibiting the Sale Is Necessary and Appropriate ........ 24
20
     IV. CONCLUSION.................................................................................................................... 24
21

22

23

24

25

26


        PLAINTIFFS’ MOTION FOR                                              ii                    ATTORNEY GENERAL OF WASHINGTON
                                                                                                       Complex Litigation Division
        PRELIMINARY INJUNCTION                                                                          800 5th Avenue, Suite 2000
        NO. 2:21-cv-00002-JCC                                                                            Seattle, WA 98104-3188
                                                                                                              (206) 464-7744
            Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 3 of 39




 1                                            I.       INTRODUCTION
 2          In a rushed effort to sell off federal property, the Trump Administration intends to remove
 3   from the Pacific Northwest some of the most vital original records of this region’s history and
 4   people. This effort violates federal law and would cause irreparable harm—“we are made by
 5   history” and cannot afford to lose our past.1 The Court should issue a preliminary injunction.
 6          The National Archives building in Seattle houses unique, irreplaceable, and un-digitized
 7   federal records of profound importance to Indian Tribes and their members, individuals of
 8   Chinese and Japanese descent, researchers, historians, and the general public—including tribal
 9   and treaty records, case files related to the Chinese Exclusion Act of 1882, and records related
10   to Japanese American internment during World War II. Nonetheless, the Administration plans
11   to sell the facility imminently pursuant to the Federal Assets Sale and Transfer Act (FASTA)
12   and to transfer these records to facilities over a thousand miles away. But the Archives facility
13   is exempt from sale under FASTA because it is “used in connection with Federal programs for
14   agricultural, recreational, or conservation purposes, including research in connection with the
15   programs.” FASTA § 3(5)(B)(viii). Even if FASTA applied, Defendants failed to comply with
16   its basic procedural requirements, ranging from mandatory deadlines to development of
17   principles to guide decision-making, rendering their actions ultra vires and contrary to law.
18          Selling the Archives is not only illegal, it would also be profoundly harmful. As
19   documented in dozens of declarations submitted with this motion, the Archives provide a vital
20   link for Tribes, researchers, and members of the public to access historical documents, many of
21   which have profound impacts today. Scattering these documents across the country will
22   irreparably harm our region and there is no concomitant benefit to the federal government in
23   using a rushed and haphazard process to sell this property. In short, selling the Archives in this
24   manner is unlawful, will cause irreparable harm, and is counter to the equities and public interest.
25   The Court should preliminarily enjoin this unlawful and shortsighted action.
26          1
                Martin Luther King, Jr., Strength to Love (1963).


       PLAINTIFFS’ MOTION FOR                                       1    ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       PRELIMINARY INJUNCTION                                                  800 5th Avenue, Suite 2000
       NO. 2:21-cv-00002-JCC                                                    Seattle, WA 98104-3188
                                                                                     (206) 464-7744
             Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 4 of 39




 1                                          II.      RELEVANT FACTS
 2   A.       The National Archives at Seattle
 3            Seattle’s Federal Archives and Records Center is located at 6125 Sand Point Way NE,
 4   Seattle, WA 98115 and houses the National Archives at Seattle. Dkt. #1 (Compl.) ¶4. It is
 5   currently occupied and operated by the National Archives and Records Administration (NARA),
 6   and is owned by the General Services Administration (GSA). Compl. ¶9. The Archives facility
 7   houses the permanent, irreplaceable federal records of Washington, Oregon, Alaska, and Idaho
 8   that are particularly important to residents of this region, such as census and genealogical
 9   records, tribal records, records related to the Chinese Exclusion Act and immigration, and
10   records related to the internment of Japanese Americans during World War II. See id. ¶¶77-90.2
11   Many of these records are unique, original documents, and the vast majority are un-digitized and
12   not available online. Id. ¶¶1-2, 75-76.3 They are not “dead files” in perpetual storage, but “a
13   vibrant, special collection library.” King George ¶5.
14            The Archives facility’s tribal and treaty records hold great value for Tribes and tribal
15   members in particular, who use them for a variety of purposes such as applying for federal
16   recognition or restoration, establishing tribal membership, demonstrating and enforcing tribal
17   rights to fishing, tracing their lineage and ancestry, and accessing Native school records. Compl.
18   ¶¶79-83.4 For many tribal members, the Archives documents are “not just boxes of historical
19   records,” but offer a profoundly tangible connection to their history. See, e.g., Hall ¶5; Farrar ¶7.
20   The Archives also contain over 50,000 case files related to the Chinese Exclusion Act of 1882,
21   a critical resource for historical preservation organizations and Chinese Americans seeking
22   information about their ancestors. Compl. ¶¶84-87; see, e.g., So Ltr. In addition, the Archives
23
              2
               See generally all Declarations in the Appendix filed herewith.
24            3
               See also, e.g., Abe ¶3; de los Angeles ¶8; Bond ¶9; Booth ¶4; Brigman ¶3; Fisher ¶5; Gentry ¶13; Hall ¶4;
     Hansen ¶¶3-4; Harmon ¶9; Harrelson ¶9; Haycox ¶6; Farrar ¶¶11-12; Johnson ¶8; Klingle ¶4; Nicola, P. ¶3;
25   Oberg ¶8; Pickernell ¶4; Rushforth ¶¶4-6; Stein, G. ¶5; Sullivan, M. ¶12.
             4
                See also, e.g., de los Angeles ¶9; Booth ¶¶4, 5, 8; Fisher ¶7; Gentry ¶¶10, 14-15; Hall ¶¶4-7;
26   Harmon ¶¶8, 14; Harrelson ¶¶4-6, 9; Hill ¶5; Pickernell ¶¶4-6, 9; Saluskin ¶9; Wooten ¶¶3-6.


       PLAINTIFFS’ MOTION FOR                                    2                 ATTORNEY GENERAL OF WASHINGTON
                                                                                        Complex Litigation Division
       PRELIMINARY INJUNCTION                                                            800 5th Avenue, Suite 2000
       NO. 2:21-cv-00002-JCC                                                              Seattle, WA 98104-3188
                                                                                               (206) 464-7744
            Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 5 of 39




 1   facility—which sits on land farmed by the Uyeji family before their forced internment in 1942,
 2   and now houses internment-related records—has special significance for the local Japanese
 3   American community. Compl. ¶¶88-90; see, e.g., Brigman ¶3.
 4   B.     The Federal Assets Sale and Transfer Act of 2016 (FASTA)
 5          FASTA, Pub. L. No. 114‐287, 130 Stat. 1463 (2016), as amended, establishes a process
 6   for selling federal real property on an expedited basis. It created an independent Public Buildings
 7   Reform Board (the PBRB) and a process for the PBRB to identify and recommend real property
 8   assets for disposal over a specified period, after which the PBRB will disband. Id. §§ 4, 10, 12.
 9
            1.      Properties used in connection with federal conservation, agricultural, or
10                  recreational programs are exempt from sale under FASTA

11          Certain property types are excluded from the definition of “Federal civilian real property”
12   that is subject to sale under FASTA. FASTA § 3(5). One type of exempt property is: “Properties
13   used in connection with Federal programs for agricultural, recreational, or conservation
14   purposes, including research in connection with the programs.” Id. § 3(5)(B)(viii). The Archives
15   facility is just such a property, as it is used in connection with a vast number of such programs.
16          The National Park Service (NPS) “preserves unimpaired the natural and cultural
17   resources and values of the National Park system,” working to “extend the benefits of natural
18   and cultural resource conservation and outdoor recreation” nationwide. Fraas Ex. 1. As a recently
19   retired NPS historian explains, Seattle Archives records are “an absolute necessity for research
20   in connection with many federal programs for agricultural, recreational, or conservation
21   purposes,” including programs related to resource management and historical use of NPS lands.
22   Norris ¶5. Archives research has been used to develop visitor education materials, exhibits, and
23   trailhead and trail signage for U.S. Forest Service projects at national parks and trails in the
24   Pacific Northwest and Alaska. Booth ¶6; Allen ¶5; Smythe ¶6; Mansfield ¶8; see also Compl.
25   ¶56 (use by Wing Luke Museum, a Smithsonian affiliate and NPS Affiliated Area). Researchers
26   have also used Archives records for NPS-funded projects to guide the management of San Juan


       PLAINTIFFS’ MOTION FOR                           3               ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       PRELIMINARY INJUNCTION                                                 800 5th Avenue, Suite 2000
       NO. 2:21-cv-00002-JCC                                                   Seattle, WA 98104-3188
                                                                                    (206) 464-7744
             Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 6 of 39




 1   Island National Park, Nash ¶9; document and conserve historic places important to Latino and
 2   African American communities in the Pacific Northwest, Sullivan, M. ¶11; and identify Alaska
 3   Native historic sites eligible for selection under the Alaska Native Claims Settlement Act of
 4   1971, which transferred land titles to Alaska Native corporations, Smythe ¶4; Stein, G. ¶¶2-3.
 5   Through a Japanese American Confinement Sites Grant, NPS also recently funded Archives
 6   research used to aid visitor interpretation at several national historic sites. Abe ¶5. Other federal
 7   agencies likewise use the Seattle Archives or fund Archives research for ecological conservation
 8   programs, including the U.S. Department of Fish and Wildlife, U.S. Army Corps of Engineers
 9   (USACE), Bureau of Land Management, and National Oceanic and Atmospheric Administration
10   (NOAA) among others discussed below. House ¶¶11-12; Parham ¶7; Wilson ¶24.
11            Tribes, “this country’s first conservationists,” King George ¶6, also make extensive use
12   of the Archives in connection with a wide variety of federal conservation, agricultural, and
13   recreational programs. Many such programs are carried out with federal funding provided under
14   the Indian Self-Determination and Education Assistance Act of 1975, as amended (ISDEAA),
15   25 U.S.C. §§ 5301-5423,5 as well as grants from various federal agencies. See, e.g., Sullivan, J.
16   ¶¶5-9 (Archives research for ecological conservation, climate change impact assessment, and
17   natural resource management programs); Thomas ¶¶2, 5-6 (research for federally funded Tribal
18   Timber, Fish & Wildlife Program and archaeological, cultural and ecological conservation
19   purposes); Stiltner ¶¶4-8; Geyer ¶¶6, 10-16 (research for conservation programs funded by
20   ISDEAA, EPA, USACE, NPS); Strong ¶10 (research for conservation programs funded by
21   NOAA, EPA, BIA); Peterson ¶¶8-12 (large portions of Alaska are federal lands; discussing use
22
               5
                 ISDEAA “authorizes the [Federal] Government and Indian tribes to enter into contracts in which the
23   tribes promise to supply federally funded services . . . that a [Federal] Government agency would otherwise
     provide.” Cherokee v Leavitt, 543 U.S. 631 (2005). Tribal officials acting under these contracts are “performing a
24   federal function” administering “federal programs benefitting Indians.” FGS Constructors, Inc. v. Carlow, 64 F.3d
     1230, 1234 (8th Cir. 1995), cited approvingly in Demontiney v. U.S. ex rel. Dep’t of Interior, Bureau of Indian
25   Affairs, 255 F.3d 801, 807-08 (9th Cir. 2001). Tribal Historical Preservation Officers are expressly authorized to
     undertake “conservation” efforts. 54 U.S.C. §§ 3021019(1), 302702. Tribal officials rely on the Seattle Archives in
26   carrying out these and other federal functions. See, e.g., Wisniewski ¶6; Sullivan, J. ¶6.


       PLAINTIFFS’ MOTION FOR                                    4                 ATTORNEY GENERAL OF WASHINGTON
                                                                                        Complex Litigation Division
       PRELIMINARY INJUNCTION                                                            800 5th Avenue, Suite 2000
       NO. 2:21-cv-00002-JCC                                                              Seattle, WA 98104-3188
                                                                                               (206) 464-7744
            Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 7 of 39




 1   of Archives research in conserving those lands); Simon ¶¶17-19 (research related to Alaska
 2   National Interest Lands Conservation Act); Schutt ¶7; Peterson ¶9 (federal allotment land
 3   management program); Wisniewski ¶¶6, 8-9 (research for federally funded historic conservation
 4   research and environmental cleanup work); Bossley ¶¶14-17, 21; Parham ¶¶7-10; Mansfield
 5   ¶¶6-8; Thomas J. ¶6; Stiltner ¶¶4-8; see also King George ¶6. The Klamath Tribes also recently
 6   used the Archives for research to protect treaty-reserved water rights in the Klamath River Basin
 7   in connection with a long-term federal restoration project to store and divert water for irrigation
 8   and habitat conservation. Gentry ¶11; see Baley v. United States, 942 F.3d 1312, 1316 (Fed. Cir.
 9   2019), cert. denied, 141 S. Ct. 133 (2020). In general, tribal governments rely on the Archives
10   for claims under the Native American Graves Protection and Repatriation Act and
11   government-to-government relations, as well as to resolve land and water rights issues. Klingle
12   ¶5; Taylor, J. ¶5; Gentry ¶11. In addition, a U.S. Department of Agriculture Specialty Crop Block
13   Grant is funding a Washington agricultural history project that will require Archives research
14   related to irrigation, soil conservation, transportation, and educational programs. McCaffrey ¶6.
15          NPS’s National Register of Historic Places (the National Register) is another Federal
16   conservation program that routinely involves use of the Archives. The National Register is “part
17   of a national program to coordinate and support public and private efforts to identify, evaluate,
18   and protect America’s historic and archaeological resources.” Fraas Ex. 2. It is authorized by the
19   National Historic Preservation Act of 1966 (NHPA), which defines “historic preservation” to
20   include “conservation” of historic properties. 54 U.S.C. § 300315(1). Nominating a property for
21   inclusion on the National Register “generally requires extensive use of the National Archives
22   facility” to establish the relevant criteria. Sullivan, M. ¶¶5-11; Brooks ¶¶4-5; Carter ¶4; Geyer
23   ¶¶6-9; McCaffrey ¶7; Smythe ¶5; Tushingham ¶6; Wilson ¶25; Harrelson ¶6 (discussing Grand
24   Ronde Land Tenure Project as a recent example); Bossley ¶¶14-17, 21 (discussing use of
25   Archives for Traditional Cultural Property application). Furthermore, properties listed on the
26   National Register are eligible for the Historic Tax Credit program, which is also a “conservation”


       PLAINTIFFS’ MOTION FOR                           5               ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       PRELIMINARY INJUNCTION                                                 800 5th Avenue, Suite 2000
       NO. 2:21-cv-00002-JCC                                                   Seattle, WA 98104-3188
                                                                                    (206) 464-7744
             Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 8 of 39




 1   program, as defined in the Internal Revenue Code. See I.R.C. § 170 (4)(c)(A) (“conservation
 2   purpose” includes “the preservation of an historically important land area or a certified historic
 3   structure”); Brooks ¶¶6-7. Other similar programs include NPS’s Tribal Preservation Program,
 4   Historic American Buildings Surveys, Historic American Engineering Records, and Federal
 5   Certified Local Government program, which also conserve historical properties based on
 6   information obtained from the Archives. Brooks ¶8; McCaffrey ¶7; Wisniewski ¶6.
 7            The Archives facility itself is also directly used for conservation. NARA, which operates
 8   the facility, has several “Preservation Programs,” including a “Conservation Division” that is
 9   generally responsible for document conservation. Compl. ¶126. The Conservation Division’s
10   page on NARA’s website explains, inter alia: “We assess the condition of the records and
11   identify their composition, and we stabilize and treat documents to prepare them for digitization,
12   exhibition, and use by researchers.” Fraas Ex. 3. NARA also has a unit known as the “Document
13   Conservation Laboratory” or “Conservation Lab.” Compl. ¶126. According to NARA’s website,
14   the Conservation Lab “is responsible for conservation activities which contribute to the
15   prolonged usable life of records in their original format.” Id. Among other activities, the
16   Conservation Lab “repairs and stabilizes textual records (un-bound papers, bound volumes, and
17   cartographic items) and photographic images among the holdings of [NARA] and provides
18   custom housings for these records as needed.” Fraas Ex. 4. NARA conducts conservation-related
19   activities as to documents housed at the Seattle Archives facility. House ¶18. In addition, staff
20   at the National Archives at Seattle conduct conservation work themselves. Id. ¶¶13, 15.
21            Defendants do not appear to have considered this FASTA “Federal programs” exemption
22   in connection with their planned sale of the Archives facility. See infra at 9.6 Indeed, they were
23   not even aware of Tribes’ interest in the Archives for any purpose. Infra at 10.
24
              6
                The Court may consider extra-record evidence in an APA case where, inter alia, the agency has failed to
25   take required actions, Friends of the Clearwater v. Dombeck, 222 F.3d 552, 560 (9th Cir. 2000), or failed to consider
     relevant factors, such as facts related to the scope of its statutory authority, Lands Council v. Powell, 395 F.3d 1019,
26   1030 (9th Cir. 2005), as occurred here.


       PLAINTIFFS’ MOTION FOR                                      6                   ATTORNEY GENERAL OF WASHINGTON
                                                                                            Complex Litigation Division
       PRELIMINARY INJUNCTION                                                                800 5th Avenue, Suite 2000
       NO. 2:21-cv-00002-JCC                                                                  Seattle, WA 98104-3188
                                                                                                   (206) 464-7744
            Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 9 of 39




 1           2.      FASTA’s procedural requirements
 2           FASTA Section 11 establishes a multi-step process to ensure the PBRB has the needed
 3   decision-making framework and data to recommend properties for sale. The first step is for
 4   federal agencies to make initial recommendations. FASTA § 11(a)(2). This must be done “[n]ot
 5   later than 120 days after the date of enactment of this Act, and not later than 120 days after the
 6   first day of each fiscal year thereafter until termination of the Board[.]” Id. § 11(a)(2).
 7           The second, critical step is for the Office of Management and Budget (OMB) to “develop
 8   consistent standards and criteria against which the agency recommendations will be reviewed,”
 9   id. § 11(b)(1)(B), and, with GSA, to “jointly develop recommendations to the [PBRB] based on
10   the standards and criteria developed under paragraph (1).” Id. § 11(b)(2). “In developing the
11   standards and criteria under paragraph (1),” OMB and GSA “shall incorporate” ten enumerated
12   factors, including, inter alia, “[t]he extent to which a civilian real property aligns with the current
13   mission of the Federal agency” and “[t]he extent to which public access to agency services is
14   maintained or enhanced.” Id. §§ 11(b)(3)(F), (J). In addition, the standards developed by OMB
15   under FASTA Section 11 “shall incorporate and apply clear standard utilization rates to the
16   extent that such standard rates increase efficiency and provide performance data.” Id. § 11(c).
17           The third, equally critical step is for OMB to “submit the standards, criteria, and
18   recommendations . . . to the [PBRB] with all supporting information, data, analyses, and
19   documentation.” Id. § 11(d)(1); see also § 11(b)(1)(C). This must be done “[n]ot later than 60
20   days after the deadline for submission of agency recommendations under subsection (a)[.]” Id.
21   § 11(b)(1). “The standards, criteria, and recommendations developed pursuant to subsection
22   (b) shall be published in the Federal Register and transmitted to the [congressional] committees
23   listed in section 5(c) and to the Comptroller General of the United States.” Id. § 11(d)(2).
24           Section 12 of FASTA sets forth the PBRB’s duties, which include recommending
25   “Federal civilian real properties” for sale or disposal. The PBRB must make its recommendations
26   within 180 days after a quorum of Board members is appointed. Id. § 12(b)(1). In doing so, the


       PLAINTIFFS’ MOTION FOR                             7                ATTORNEY GENERAL OF WASHINGTON
                                                                                Complex Litigation Division
       PRELIMINARY INJUNCTION                                                    800 5th Avenue, Suite 2000
       NO. 2:21-cv-00002-JCC                                                      Seattle, WA 98104-3188
                                                                                       (206) 464-7744
           Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 10 of 39




 1   PBRB “shall consider the factors listed in section 11(b)(3).” Id. § 12(b)(1)(B). The PBRB’s
 2   recommendations are transmitted to OMB, id. § 12(b)(1)(B), and under Section 13, OMB then
 3   reviews the PBRB’s recommendations and approves or disapproves them. Id. §§ 13(a)–(b).
 4   FASTA provides that “[a]ctions taken pursuant to sections 12 and 13” and “[a]ctions of the
 5   [PBRB]” are exempt from judicial review. FASTA § 18. All other acts or omissions under
 6   FASTA, including the actions required under Section 11, are reviewable. See id.
 7          As detailed below, in January 2020, OMB approved the PBRB’s recommendation to sell
 8   the Archives facility, without having completed Section 11’s procedural requirements.
 9   C.     The Government’s Decision to Sell the Archives Facility
10          Despite FASTA’s passage in 2016 and the strict deadlines it establishes to facilitate
11   expedited property sales, a quorum of five PBRB members was not sworn in until May 2019.
12   Compl. ¶130. This gave the PBRB until November 2019 to make its recommendations. See
13   FASTA § 12(b)(1). The PBRB described this statutory timeline as “formidable,” particularly as
14   “PBRB members did not have Government ID’s for over 2 months after being sworn in, and the
15   PBRB had no staff for the first 4 months, leaving substantial work to be accomplished in just 8
16   weeks.” Fraas Ex. 5 at 12. OMB’s failure to comply with its mandatory responsibilities under
17   FASTA Section 11 compounded the problems. As the PBRB itself acknowledged in making its
18   recommendations to OMB: “Unfortunately, the PBRB did not benefit from the Section 11
19   FASTA directive that OMB, in consultation with GSA, develop standards and criteria to use in
20   evaluating agency submissions and making recommendations to the PBRB.” Id. at 10. Indeed,
21   “[t]o the best of PBRB’s knowledge, the standards and criteria [required by FASTA Section 11]
22   were never developed.” Id. This, in turn, hampered the PBRB’s efforts under FASTA: as the
23   PBRB candidly acknowledged in its final report, “defined standards, criteria, and
24   recommendations would have significantly reduced the PBRB’s challenges.” Id. at 12.
25          On December 27, 2019, the PBRB submitted to OMB a list of twelve properties for
26   proposed sale, one of which was the National Archives at Seattle, along with a “High Value


       PLAINTIFFS’ MOTION FOR                         8               ATTORNEY GENERAL OF WASHINGTON
                                                                           Complex Litigation Division
       PRELIMINARY INJUNCTION                                               800 5th Avenue, Suite 2000
       NO. 2:21-cv-00002-JCC                                                 Seattle, WA 98104-3188
                                                                                  (206) 464-7744
            Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 11 of 39




 1   Assets Report” (the PBRB Report) that included the purported bases for its proposals. Compl.
 2   ¶135; Fraas Ex. 5. The PBRB Report acknowledged, but did not analyze, the FASTA exemption
 3   for “[p]roperties used in connection with Federal programs for agricultural, recreational, or
 4   conservation purposes[.]” Fraas Ex. 5 at 7. According to the PBRB Report, federal agencies
 5   submitted their recommended properties for sale or disposal to OMB and GSA on the following
 6   dates: April 14, 2017 (FY17); November 30, 2017 (FY18); December 7, 2018 (FY19); and
 7   November 8, 2019 (FY20). Id. FASTA required OMB and GSA to develop standards, criteria,
 8   and recommendations and transmit them to the PBRB within 60 days after those agency
 9   submission deadlines. FASTA § 11(b)(1). However, as noted above, the standards, criteria, and
10   recommendations were never developed or transmitted to the PBRB. See id. at 10.
11            OMB’s failure to undertake its FASTA Section 11 responsibilities tainted the entire
12   property selection process. Without OMB’s “information, data, analyses, and documentation,”
13   FASTA § 11(d)(1), PBRB had to rely on other information. But, as the PBRB acknowledged, it
14   “faced . . . challenges in gathering the data needed to support decision making for complex real
15   estate transactions.” Id. at 12. Indeed, the PBRB identified “extraordinary issues with data gaps
16   and data integrity” in the data contained in the Federal Real Property Profile,7 which it “relied
17   heavily on” for its decision-making. Id. at 13; see also Fraas Ex. 6 (discussing data errors such
18   as showing a federal building located “in the middle of an ocean”).
19            Moreover, in recommending and selecting the Archives facility for sale, Defendants
20   failed to notify and/or consult with tribal leaders or other stakeholders in the Pacific Northwest
21   regarding the Archives facility’s potential sale. Compl. ¶¶145-152.8 No public hearings were
22   held in Washington, Idaho, Oregon, or Alaska—and in hearings held elsewhere, the potential
23
              7
                The Federal Real Property Profile is an inventory of information about the nature, use and extent of the
24   Federal government’s real property assets. See https://tinyurl.com/yxvwjyju (last visited Jan. 7, 2021).
              8
                See, e.g., de los Angeles ¶5; Bossley ¶19; Gentry ¶14; King George ¶¶13-15; Gomez ¶7; Harrelson ¶¶7-8;
25   James ¶¶7-8; Johnson ¶¶4-12; Krise ¶6; Matheson ¶8; Pickernell ¶¶7-8; Pierre ¶7; Saluskin ¶7; Schutt ¶¶10-11;
     Simon ¶20; Stiltner ¶¶8-9; Strong ¶12; Sullivan, J. ¶¶10-17; Taylor, A. ¶¶8-9; Thomas ¶¶7-8; Wooten ¶5; Abe ¶6;
26   Booth ¶7; Carter ¶6; Fisher ¶¶9-10; Klingle ¶¶6-7; Lee ¶15; Norris ¶6; Rushforth ¶10; Taylor, J. ¶6; Carter ¶6.


       PLAINTIFFS’ MOTION FOR                                    9                 ATTORNEY GENERAL OF WASHINGTON
                                                                                        Complex Litigation Division
       PRELIMINARY INJUNCTION                                                            800 5th Avenue, Suite 2000
       NO. 2:21-cv-00002-JCC                                                              Seattle, WA 98104-3188
                                                                                               (206) 464-7744
            Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 12 of 39




 1   sale of the Seattle Archives facility was never mentioned. Compl. ¶145. In addition, in an
 2   October 2020 PBRB meeting, a Board member acknowledged that Tribes were not consulted in
 3   selecting properties, stating that “[w]ith respect to tribal entities, I guess, that hasn’t been brought
 4   to our attention before that there was an interest there,” while acknowledging “if they are a
 5   stakeholder in a property, certainly we would want to consult with them.” Fraas Ex. 7. After the
 6   sale decision became public, there was a significant and immediate regional outcry once the
 7   public learned, largely after the fact, of the decision to sell the Archives facility. Id. Exs. 8-10.
 8   Many tribal representatives and others sent letters seeking reconsideration, to no avail.9
 9           On January 24, 2020, OMB summarily approved the sale of the Archives facility and the
10   other properties. Compl. ¶136; Fraas Ex. 11. Once the facility is sold, Defendants plan to ship
11   the Archives’ records to other NARA facilities in Southern California and Missouri. Compl. ¶10.
12   D.      The Archives Facility Could Be Sold in Early 2021
13           On November 30, 2020, the State unexpectedly learned from a chance review of the
14   PBRB’s website that the agency intends to bundle the Seattle Archives facility with several other
15   federal properties and sell them as “a single portfolio,” and that “[t]he Government intends to
16   bring the properties to market by early 2021.” Fraas ¶15, Ex. 12. Despite the demonstrated public
17   interest in the Archives facility and the State’s pending Freedom of Information Act lawsuits,10
18   Defendants did not alert Plaintiffs of this decision nor seek their input. Fraas ¶15.
19                                             III.     ARGUMENT
20   A.      Legal Standard
21           A party seeking a preliminary injunction must show that: (1) it is likely to succeed on the
22   merits; (2) it will likely suffer irreparable harm in the absence of an injunction; (3) the balance
23   of equities tips in its favor, and (4) an injunction is in the public interest. See Fed. R. Civ. P.
24   65(b)(1); Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).
25           9
             See Stiltner Exs. B-C; Sullivan, J. Ex. G; Bond Ex. 1; Turner Ex. 1.
             10
              On February 3, 2020, the State of Washington submitted FOIA requests to the PBRB, OMB, GSA, and
26   NARA regarding the proposed sale of the Archives Facility, and later sued to obtain the documents. See Dkt. #5.


       PLAINTIFFS’ MOTION FOR                                 10                 ATTORNEY GENERAL OF WASHINGTON
                                                                                      Complex Litigation Division
       PRELIMINARY INJUNCTION                                                          800 5th Avenue, Suite 2000
       NO. 2:21-cv-00002-JCC                                                            Seattle, WA 98104-3188
                                                                                             (206) 464-7744
           Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 13 of 39




 1   B.     Plaintiffs Are Likely to Succeed on the Merits
 2          Plaintiffs are likely to succeed on the merits of their claims. Count I alleges that the
 3   Archives facility is exempt from sale under FASTA because it is a property “used in connection
 4   with Federal programs for agricultural, recreational, or conservation purposes, including
 5   research in connection with the programs.” FASTA § 3(5)(B)(viii); Compl. ¶¶153-162. Counts
 6   II and III allege that OMB and GSA failed to comply with FASTA Section 11’s mandatory
 7   procedural requirements, rendering their actions to facilitate and effectuate the sale procedurally
 8   deficient and contrary to law. Id. ¶¶163-180. (Plaintiffs are not moving on Count IV.)
 9          1.      The Archives facility is exempt from sale under FASTA
10          Under the statute’s plain language, the Archives facility falls within FASTA’s “Federal
11   programs” exemption for multiple independent reasons. Among other things, the Archives is
12   regularly used in creating signage, exhibits, and visitor education materials at national parks and
13   other federal conservation and recreational areas; Tribes use the Archives extensively to
14   implement conservation programs for which they have been delegated responsibility under
15   ISDEAA and/or for research in connection with other federally funded conservation,
16   agricultural, or recreational programs; it is routinely used for a variety of federal historical
17   conservation programs, including the National Register of Historic Places, National Historic
18   Landmark Program, and Historic Tax Credit program, among others; and the Archives facility
19   itself houses documents subject to NARA’s own conservation programs. Supra Section II.B.1.
20          Count I calls for a straightforward, plain-language application of the “Federal programs”
21   exemption to uses of the Archives facility in connection with the programs discussed herein.
22   “ ‘Canons of statutory construction help give meaning to a statute’s words. We begin with the
23   language of the statute.’ ” City of Los Angeles v. Barr, 941 F.3d 931, 940 (9th Cir. 2019) (quoting
24   Wilderness Soc'y v. U.S. Fish & Wildlife Serv., 353 F.3d 1051, 1060 (9th Cir. 2003)). Notably,
25   FASTA does not define any of the terms used in the exemption, including “conservation,”
26   “agricultural,” or “recreational.” See generally FASTA § 3. As such, these terms are to be given


       PLAINTIFFS’ MOTION FOR                           11              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       PRELIMINARY INJUNCTION                                                 800 5th Avenue, Suite 2000
       NO. 2:21-cv-00002-JCC                                                   Seattle, WA 98104-3188
                                                                                    (206) 464-7744
           Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 14 of 39




 1   “ ‘their ordinary, contemporary, common meaning,’ ” and the Court “ ‘may consult dictionary
 2   definitions.’ ” City of Los Angeles, 941 F.3d at 940 (citation omitted).
 3          Webster’s defines “conservation” as, inter alia, “a careful preservation and protection of
 4   something”; “the things that are done to keep works of art or things of historical importance in
 5   good condition”; “planned management of a natural resource to prevent exploitation, destruction,
 6   or neglect.”11 The well-established use of the Archives facility for research in connection with
 7   the federal ecological and historical conservation programs discussed above exempts that
 8   property from sale under FASTA. Supra at 3-6. Many of these programs also have a
 9   “recreational” component, in that they offer the public “a means of refreshment or diversion”12
10   such as hiking, camping, and other outdoor activities, or learning about historically significant
11   sites. Federal programs pertaining to natural resources, water, and land use rights almost
12   inevitably have a conservation, recreational, and/or agricultural purpose, and Tribes often use
13   the Archives for research related to such programs. Supra at 3-6. Use of the Archives facility in
14   connection with conservation of “things of historical importance,” including the National
15   Register of Historic Places and other NPS historical conservation programs, also exempts the
16   property from sale under FASTA. “Conservation” also applies directly to the work of NARA’s
17   Conservation Division and Conservation Lab: NARA “repairs and stabilizes textual
18   records . . . and photographic images” to “prolong[] the “usable life” of the records—including
19   records housed at the Seattle Archives facility itself. Supra at 6. Use of the Archives facility in
20   connection with any one of these programs exempts the property from sale under FASTA.
21          Moreover, the FASTA exemption’s phrase “in connection with” should be construed
22   broadly. The Supreme Court “has often recognized that ‘in connection with’ can bear a ‘broad
23   interpretation.’ ” Mont v. United States, 139 S. Ct. 1826, 1832 (2019) (quoting Merrill Lynch,
24   Pierce, Fenner & Smith Inc. v. Dabit, 547 U.S. 71, 85 (2006)); see also In re Plant Insulation
25
            11
                 Conservation, Merriam-Webster.com, https://tinyurl.com/yy536v3w (last visited Jan. 5, 2021).
26          12
                 Recreation, Merriam-Webster.com, https://tinyurl.com/yy4p8jzp (last visited Jan. 5, 2021).


       PLAINTIFFS’ MOTION FOR                                   12                ATTORNEY GENERAL OF WASHINGTON
                                                                                       Complex Litigation Division
       PRELIMINARY INJUNCTION                                                           800 5th Avenue, Suite 2000
       NO. 2:21-cv-00002-JCC                                                             Seattle, WA 98104-3188
                                                                                              (206) 464-7744
            Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 15 of 39




 1   Co., 734 F.3d 900, 910 (9th Cir. 2013) (“in connection with” is synonymous with “relating to”);
 2   Cal. Tow Truck Ass’n v. City & County of San Francisco, 807 F.3d 1008, 1022 (9th Cir. 2015)
 3   (“relating to” has a “broad” meaning). As the Supreme Court explained, “[i]f Congress intended
 4   a narrower interpretation [of the statute], it could easily have used narrower language,” and
 5   courts “cannot override Congress’ choice to employ the more capacious phrase ‘in connection
 6   with.’ ” Mont, 139 S. Ct. at 1832–33. Applying these principles of statutory construction,
 7   FASTA’s exemption for properties used “in connection with” certain Federal programs, or
 8   research “in connection with” such programs, should be construed broadly and plainly exempts
 9   the Archives facility from FASTA sale based on the uses discussed herein. Defendants lack any
10   discretion to sell under FASTA a property that is exempt from that statute under its plain terms.
11   See King v. Burwell, 576 U.S. 473, 486 (2015) (Court must enforce statute’s plain terms).13
12            In sum, Congress chose to broadly exempt properties used “in connection with” federal
13   conservation, agricultural, or recreational programs, including for related research, from
14   expedited sale under FASTA. This does not mean the federal government lacks the power to sell
15   its own property in general, but it does mean that Defendants’ actions to facilitate and effectuate
16   the sale are not within their authority under FASTA. Plaintiffs are likely to succeed on Count I.
17            2.       OMB and GSA violated FASTA’s mandatory procedural requirements
18            Even setting the exemption aside, the impending sale is also unlawful because OMB and
19   GSA failed to fulfill the statute’s basic, nondiscretionary, procedural requirements. The Court
20   need not consider the wisdom of the agencies’ decisions, because their procedural failures render
21   the entire process void and the forthcoming sale unlawful.
22                     a.       OMB failed to fulfill its FASTA Section 11 duties
23            Under Section 706(1) of the Administrative Procedure Act (APA), courts “shall compel
24   agency action unlawfully withheld or unreasonably delayed.” 5 U.S.C. § 706(1). “A court can
25             13
                  Even if the “Federal programs” exemption were somehow ambiguous, there is no agency interpretation
     to which deference is owed. Any post hoc interpretation or rationale offered in litigation is not a proper subject of
26   judicial review. See Dep’t of Homeland Sec. v. Regents of the Univ. of Cal., 140 S. Ct. 1891, 1909 (2020).


       PLAINTIFFS’ MOTION FOR                                     13                 ATTORNEY GENERAL OF WASHINGTON
                                                                                          Complex Litigation Division
       PRELIMINARY INJUNCTION                                                              800 5th Avenue, Suite 2000
       NO. 2:21-cv-00002-JCC                                                                Seattle, WA 98104-3188
                                                                                                 (206) 464-7744
            Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 16 of 39




 1   compel agency action under this section only if there is ‘a specific, unequivocal command’
 2   placed on the agency to take a ‘discrete agency action,’ and the agency has failed to take that
 3   action.” Vietnam Veterans of Am. v. C.I.A., 811 F.3d 1068, 1075 (9th Cir. 2016) (quoting Norton
 4   v. S. Utah Wilderness All., 542 U.S. 55, 63-64 (2004)). The required agency action must be “so
 5   clearly set forth that it could traditionally have been enforced through a writ of mandamus.” Id.
 6          Here, Section 11(b)–(d) of FASTA specifically and unequivocally requires OMB and
 7   GSA to take a number of discrete, nondiscretionary actions. Section 11 repeatedly uses
 8   mandatory language in setting forth these duties. See Nat’l Ass’n of Home Builders v. Def. of
 9   Wildlife, 551 U.S. 644, 661 (2007) (Congress’s “use of a mandatory ‘shall’ ” imposes
10   “discretionless obligations”) (internal citation omitted). Specifically, Section 11 requires that:
11         The Director of OMB “shall,” within a specified 60-day period, in consultation with the
12          GSA Administrator, “develop consistent standards and criteria against which [property
13          sale recommendations] will be reviewed,” § 11(b)(1);
14         The Director of OMB and the GSA Administrator “shall jointly develop
15          recommendations to the [PBRB] based on [OMB’s] standards and criteria,” § 11(b)(2);
16         The Director of OMB “shall,” within the same specified 60-day period, and in
17          consultation with the GSA Administrator, “submit to the [PBRB] the recommendations
18          developed,” § 11(b)(1), (2); OMB “shall submit the standards, criteria, and
19          recommendations . . . to the [PBRB] with all supporting information, data, analyses, and
20          documentation,” § 11(d)(1); and
21         The standards, criteria, and recommendations developed by the Director of OMB “shall
22          be published in the Federal Register and transmitted to the [congressional] committees
23          listed in section 5(c) and to the Comptroller of the United States.” § 11(d)(2).
24          OMB failed to take even one of these mandatory procedural steps. As the PBRB put it:
25   “To the best of PBRB’s knowledge, the standards and criteria were never developed.” Fraas
26   Ex. 5 at 10. Consequently, OMB never provided the nonexistent standards, criteria, and


       PLAINTIFFS’ MOTION FOR                            14              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       PRELIMINARY INJUNCTION                                                  800 5th Avenue, Suite 2000
       NO. 2:21-cv-00002-JCC                                                    Seattle, WA 98104-3188
                                                                                     (206) 464-7744
             Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 17 of 39




 1   recommendations to the PBRB, never published them in the Federal Register, and never
 2   transmitted them to the specified congressional committees or the Comptroller General.
 3            OMB and GSA’s failure to fulfill their most basic duties under FASTA are “egregious
 4   enough to warrant mandamus.”14 Telecomms. Research & Action Ctr. v. F.C.C., 750 F.2d 70, 79
 5   (D.C. Cir. 1984) (TRAC); see Agua Caliente Tribe of Cupeno Indians of Pala Reservation v.
 6   Sweeney, 932 F.3d 1207, 1216 n.7 (9th Cir. 2019) (the TRAC factors apply to a request for
 7   mandamus under the APA). While the standard is “hardly ironclad,” courts addressing claims of
 8   unlawfully withheld or unreasonably delayed agency action consider the following factors: (1)
 9   agency decision-making timelines must be governed by a “rule of reason”; (2) where Congress
10   has provided a timetable or other indication of the speed with which it expects the agency to
11   proceed, that statutory scheme may supply the content for this rule of reason; (3) delays that
12   might be reasonable in the sphere of economic regulation are less tolerable when human health
13   and welfare are at stake; (4) the court should consider the effect of expediting delayed action on
14   other agency activities; (5) the court should consider the nature and extent of the interests
15   prejudiced by delay; and (6) the court need not “find any impropriety lurking behind agency
16   lassitude in order to hold that the agency action is unreasonably delayed.” TRAC, 750 F.2d at 80.
17            Here, the TRAC factors demonstrate that OMB and the GSA’s failures warrant relief
18   under APA Section 706(1). First, as to TRAC factors 1 and 2, Congress provided a definite
19   “timetable” for the agencies to act: the standards, criteria, and recommendations must be
20   transmitted to the PBRB within 60 days of the agency-recommendation deadline. FASTA
21   § 11(b)(1). This timetable makes sense, because FASTA is designed to “expedite[]” federal
22   property sales, § 2(8), and contemplates that the PBRB will have the benefit of OMB’s standards,
23   criteria, and recommendations in identifying properties for sale, which it must quickly do within
24   180 days after a quorum of Board members is appointed, § 12(b)(1). See § 12(b)(3)
25
             14
                As discussed in Section III.E, infra, at this stage the Court need only preliminarily enjoin the sale of the
26   Archives Facility to preserve the status quo pending a final judgment. A writ of mandamus need not issue now.


       PLAINTIFFS’ MOTION FOR                                      15                 ATTORNEY GENERAL OF WASHINGTON
                                                                                           Complex Litigation Division
       PRELIMINARY INJUNCTION                                                               800 5th Avenue, Suite 2000
       NO. 2:21-cv-00002-JCC                                                                 Seattle, WA 98104-3188
                                                                                                  (206) 464-7744
            Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 18 of 39




 1   (“In identifying properties pursuant to paragraph (1), the [PBRB] shall consider the factors”
 2   incorporated into OMB’s standards and criteria.). Second, as to TRAC factors 3 and 5, the
 3   agencies’ failure to fulfill their duties caused the PBRB to recommend selling the Archives
 4   facility     without   the   benefit   of   the   Congressionally-mandated   standards,    criteria,
 5   recommendations, and “supporting information, data, analyses, and documentation.” See
 6   Sections II.A, II.B.1, III.C. The resulting harms are not purely “economic,” but implicate
 7   profound human interests such as tribal membership and treaty rights, cultural heritage, and
 8   regional history. See id. Third, as to TRAC factor 4, requiring Defendants to fulfill FASTA’s
 9   mandatory procedural requirements before proceeding with the sale of the Archives is not unduly
10   prejudicial. The agencies lack authority to move forward with the sale absent compliance with
11   FASTA’s mandatory procedures (and also because the property is exempt from FASTA sale),
12   and will not be harmed if the sale is halted absent compliance with FASTA’s requirements.
13                     b.     Any sale of the facility is procedurally deficient and unlawful
14              Independent of the substance of an agency’s decision, federal courts must conduct an
15   “exacting” review of agency action to “ensure[] that statutorily prescribed procedures have been
16   followed.” Kern Cty. Farm Bureau v. Allen, 450 F.3d 1072, 1076 (9th Cir. 2006); see also, e.g.,
17   Nat. Resources Def. Council, Inc. v. Sec. & Exch. Comm’n, 606 F.2d 1031, 1048 (D.C. Cir.
18   1979). Courts “shall hold unlawful and set aside agency action” that is “without observance of
19   procedure required by law,” 5 U.S.C. § 706(2)(D), “in excess of statutory . . . authority,” id.
20   § 706(2)(C), or “otherwise not in accordance with law,” id. § 706(2)(A).
21              As discussed above, OMB and GSA failed to follow FASTA’s basic procedural
22   requirements, skipping all of Section 11(b)-(d)’s mandatory steps. As such, Plaintiffs are likely
23   to succeed on the merits of their claim that Defendants’ actions under FASTA are procedurally
24   deficient, ultra vires, and contrary to law. Defendants are simply not authorized to sell the
25   Archives facility under FASTA absent compliance with the statute’s procedural prerequisites.
26   See, e.g., Ctr. for Biological Diversity v. U.S. Forest Serv., 349 F.3d 1157 (9th Cir. 2003) (U.S.


       PLAINTIFFS’ MOTION FOR                             16            ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       PRELIMINARY INJUNCTION                                                 800 5th Avenue, Suite 2000
       NO. 2:21-cv-00002-JCC                                                   Seattle, WA 98104-3188
                                                                                    (206) 464-7744
           Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 19 of 39




 1   Forest Service failed to comply with procedures required by National Environmental Policy
 2   Act’s (NEPA) procedural requirements); Campanale & Sons, Inc. v. Evans, 311 F.3d 109 (1st
 3   Cir. 2002) (Secretary of Commerce failed to comply with Atlantic Coastal Fisheries Cooperative
 4   Management Act’s “explicit procedural requirement to consult with the appropriate councils
 5   before implementing” fishing regulations); N.Y. Pub. Interest Research Grp., Inc. v. Johnson,
 6   427 F.3d 172, 182 (2d Cir. 2005) (EPA failed to comply with Clean Air Act’s requirement that
 7   operating permits for non-compliant air pollution sources must include a compliance schedule).
 8          Notably, whereas Congress exempted certain actions and statutory sections under
 9   FASTA from judicial review, actions (or lack thereof) under Section 11 are not among them.
10   See FASTA § 18. Where, as here, a statute’s bar on judicial review is “demonstratively narrow
11   in scope,” other agency action under the statute “remains subject to judicial review.” Hyatt v.
12   Office of Mgmt. & Budget, 908 F.3d 1165, 1171-72 (9th Cir. 2018) (reviewing OMB decision
13   that was “outside the narrow scope of the [statute’s] judicial review bar”); see generally Regents,
14   140 S. Ct. at 1905 (APA establishes a “basic presumption of judicial review”). The Court can,
15   and must, review OMB and GSA’s failure to comply with Section 11. See 5 U.S.C. § 706.
16          Moreover, it cannot be said that OMB and GSA’s procedural failures were “harmless.”
17   See 5 U.S.C § 706 (“due account shall be taken of the rule of prejudicial error” in APA review).
18   The Ninth Circuit has stressed that courts must exercise “great caution” in applying the harmless
19   error rule: a procedural failure is “harmless only where the agency’s mistake clearly had no
20   bearing on the procedure used or the substance of the decision reached.” Cal. Wilderness Coal.
21   v. U.S. Dep’t of Energy, 631 F.3d 1072, 1090 (9th Cir. 2011). “The reason is apparent: Harmless
22   error is more readily abused [in the administrative context] than in the civil or criminal context.”
23   Id. To avoid “gutting” Congress’s procedural safeguards, “harmless error analysis in
24   administrative rulemaking must therefore focus on the process as well as the result.” Id.; see
25   also, e.g., Oglala Sioux Tribe v. U.S. Nuclear Regulatory Comm’n, 896 F.3d 520, 534 (D.C. Cir.
26   2018) (rejecting harmless error defense to claim that agency violated procedural requirements).


       PLAINTIFFS’ MOTION FOR                            17              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       PRELIMINARY INJUNCTION                                                  800 5th Avenue, Suite 2000
       NO. 2:21-cv-00002-JCC                                                    Seattle, WA 98104-3188
                                                                                     (206) 464-7744
           Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 20 of 39




 1           Here, OMB and GSA’s failure to comply with Section 11’s procedural requirements is
 2   inherently harmful. The publication and transmittal requirements (FASTA § 11(d)(2)) ensure
 3   transparency in the standards for evaluating properties recommended for expedited sale, while
 4   the requirement to provide “standards, criteria, and recommendations” and the underlying
 5   “information, data, analyses, and documentation” (FASTA § 11(d)(1)) is meant to guide the
 6   PBRB and provide it with relevant factual information on which to base its recommendations.
 7   See id. § 12(b)(3) (“In identifying properties pursuant to paragraph (1), the [PBRB] shall
 8   consider the factors” incorporated into OMB’s standards and criteria.); H.R. Rep. No. 114-578,
 9   pt. 1, at 13 (2016) (OMB’s provision of property data to the PBRB under Section 11 is
10   “necessary” because “this data is critical to ensuring proper recommendations are developed”).
11   Indeed, similar to NEPA, Section 11 “imposes only procedural requirements,” which “ensur[e]
12   that the agency, in reaching its decision, will have available, and will carefully consider, detailed
13   information” that bears on its decision-making. Winter, 555 U.S. at 23. It also ensures that OMB
14   has an informed, factual basis on which to “conduct a review” of the PBRB’s recommendation.
15   See FASTA § 13(a). OMB and GSA’s violations of Section 11 cannot be “forgiven merely
16   because they are procedural”: the procedures are the point. Oglala Sioux Tribe, 896 F.3d at 534.
17   C.      Plaintiffs Will Suffer Irreparable Harm Absent Injunctive Relief
18           Irreparable harm is harm “for which there is no adequate legal remedy, such as an award
19   of damages.” Ariz. Dream Act Coal. v. Brewer, 757 F.3d 1053, 1068 (9th Cir. 2014). The harm
20   analysis “focuses on irreparability, irrespective of the magnitude of the injury.” California v.
21   Azar, 911 F.3d 558, 581 (9th Cir. 2018) (internal quotation marks omitted). The testimony of
22   numerous tribal leaders, local organizations, historians, university administrators, and
23   professors, among others, establishes that the sale and closure of the Archives facility under
24   FASTA and the subsequent removal of NARA’s archival records from the Pacific Northwest is
25   likely to cause irreparable harm to Plaintiffs and the regional public at large: it will deprive tribal
26   communities of critical, non-digitized records essential for establishing tribal membership,


       PLAINTIFFS’ MOTION FOR                             18               ATTORNEY GENERAL OF WASHINGTON
                                                                                Complex Litigation Division
       PRELIMINARY INJUNCTION                                                    800 5th Avenue, Suite 2000
       NO. 2:21-cv-00002-JCC                                                      Seattle, WA 98104-3188
                                                                                       (206) 464-7744
             Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 21 of 39




 1   enforcing land and water use rights, cultural preservation, and documenting tribal history, among
 2   other purposes; threatens the organizational missions of historical preservation and community
 3   groups and their members; and harms the proprietary interests of Washington and Oregon’s
 4   public universities, which rely upon the Archives for recruitment and scholarship, as well as state
 5   agencies that regularly rely on the Archives to carry out their functions.15 At a minimum, these
 6   documents will be inaccessible for an unknown time period during transit and processing, and
 7   could be separated or even irreparably damaged during the move.16 These harms are particularly
 8   acute because the PBRB intends to bring the Archives facility to market “by early 2021,” as part
 9   of a “single portfolio” with all 12 properties. Fraas Ex. 12. Given the difficulty (if not
10   impossibility) of unwinding such a complex transaction, and the significant harm that would
11   occur if the Archives facility is sold, a preliminary injunction is necessary to maintain the status
12   quo to ensure the facility is not sold before the claims in this matter are resolved.
13            Harm to Tribal Plaintiffs. As set forth in the numerous declarations submitted herewith,
14   tribal governments and communities will be irreparably harmed if the Seattle Archives facility
15   is sold because tribes and their members are uniquely dependent on its records for core tribal
16   functions and cultural preservation. See, e.g., Fisher ¶8 (use of Archives to vindicate tribal land
17   rights); Gomez ¶¶4, 8 (use to protect treaty hunting and fishing rights, implement historic
18   preservation efforts, and investigate eligibility for tribal membership); Geyer ¶¶5-18 (use for
19   treaty rights and conservation efforts); Hansen ¶¶3-4, 7 (use in seeking federal recognition);
20   Harrelson ¶¶4-6, 9 (use for self-determination and community-based research and for review of
21   federal undertakings under NHPA and NEPA); Krise ¶¶5, 7 (use to protect treaty hunting,
22
              15
                  Washington and Oregon have standing to vindicate their proprietary interests in the academic and
23   educational missions of state universities and in the fulfillment of state agency functions. See Alfred L. Snapp &
     Son, Inc. v. Puerto Rico, ex rel., Barez, 458 U.S. 592, 601 (1982) (like any similarly situated proprietor, states have
24   standing to pursue their proprietary interests); City of Sausalito v. O’Neill, 386 F.3d 1186, 1197 (9th Cir. 2004)
     (government entity’s proprietary interests “are not confined to protection of its real and personal property” and “are
25   as varied as [its] responsibilities, powers, and assets”); see infra at 21-22.
              16
                  See, e.g., Bossley ¶22; Fisher ¶8; Gentry ¶¶13-14; King George ¶16; Harrelson ¶9; House ¶14;
26   Saluskin ¶¶6, 9; Taylor, A. ¶5.


       PLAINTIFFS’ MOTION FOR                                      19                 ATTORNEY GENERAL OF WASHINGTON
                                                                                           Complex Litigation Division
       PRELIMINARY INJUNCTION                                                               800 5th Avenue, Suite 2000
       NO. 2:21-cv-00002-JCC                                                                 Seattle, WA 98104-3188
                                                                                                  (206) 464-7744
             Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 22 of 39




 1   gathering, fishing, water, and land ownership rights); Pickernell ¶¶4-6, 9 (use to protect land and
 2   fishing rights, defend tribal sovereignty, and conduct cultural anthropology work); Reynon
 3   ¶¶4-5, 9 (use for tribal history, NHPA compliance, and research on archaeological and culturally
 4   significant sites); Saluskin ¶5 (use to assert and defend tribal sovereignty and treaty rights);
 5   Schutt ¶¶6-7 (use to establish tribal membership and protect subsistence rights and conservation
 6   interests; harm compounded by prior loss of records when NARA Anchorage facility closed).17
 7            Travel outside of the Pacific Northwest to access the archival records needed for these
 8   foundational purposes is simply not feasible for many Tribes and their members. See, e.g.,
 9   Gentry ¶14 (“It is already difficult for our members and researchers to travel from our homelands
10   in Southern Oregon, and moving the records to Southern California or Kansas City would
11   effectively take away our ability to study our customs, languages, and traditions.”); Gomez
12   ¶¶6, 8 (“[T]he Tribe lacks the financial resources to access these records on a necessary basis if
13   they are moved out of the Pacific Northwest”); Harrelson ¶9 (“A move would increase travel
14   costs for gaining access to materials in person and in some cases prevent access due to lack of
15   funds to access the materials.”); James ¶9 (discussing “potentially insurmountable accessibility
16   issues”); Krise ¶7 (Archives move would require tribe to incur “significant cost” to protect legal
17   interests and would “cause cultural harm to the Tribe and individual members by dramatically
18   limiting access to cultural and historical research resources”).18 Notably, financial harm is
19   irreparable where sovereign immunity prevents recovery from the federal government. See Azar,
20   911 F.3d at 581; Idaho v. Coeur d’Alene Tribe, 794 F.3d 1039, 1046 (9th Cir. 2015).
21
               17
                  See, e.g., Forsman Statement (tribal history and land claims research); Reich ¶¶ 6-8 (tribal history);
22   Simon ¶¶9-19 (essential for Alaska Native allotment applicants; resolving land disputes; subsistence hunting and
     fishing rights); Stiltner ¶¶9-11 (use to learn about massive transfer of tribal lands to non-Indians); Strong ¶¶6-11
23   (use to maintain tribal enrollment roll; secure and preserve territory and treaty rights to hunt, gather, and fish;
     maintain cultural knowledge; and fulfill obligations under ISDEAA and federal grants); Taylor, A. ¶10 (use to
24   access ancestral Indian names, which helps continue the practice of cultural naming ceremonies); see also, e.g., de
     los Angeles ¶9; Foster ¶4; King George ¶16; Kentta ¶¶5-7; Stiltner ¶¶4-8; Thomas ¶6; Trebon ¶¶ 4-6.
25             18
                  See also, e.g., Matheson ¶¶7, 9 (inability of elderly tribal members “to journey outside of the northwest”
     due to financial and health restrictions); Kentta ¶8 (limited tribal resources make travel an extraordinary financial
26   hardship); King George ¶16; Simon ¶13; Wooten ¶6; Trebon ¶11; see also Stein, J. ¶10.


       PLAINTIFFS’ MOTION FOR                                      20                 ATTORNEY GENERAL OF WASHINGTON
                                                                                           Complex Litigation Division
       PRELIMINARY INJUNCTION                                                               800 5th Avenue, Suite 2000
       NO. 2:21-cv-00002-JCC                                                                 Seattle, WA 98104-3188
                                                                                                  (206) 464-7744
           Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 23 of 39




 1          Harm to Plaintiff States. Washington and Oregon also risk irreparable harm if the Seattle
 2   facility is closed and archival records are removed from the Pacific Northwest. Irreparable harm
 3   to state agencies’ organizational missions satisfies the Winter test and establishes standing. See
 4   E. Bay Sanctuary Covenant v. Trump, 950 F.3d 1242, 1265-66, 1280 (9th Cir. 2020); League of
 5   Women Voters of U.S. v. Newby, 838 F.3d 1, 8 (D.C. Cir. 2016); Valle del Sol Inc. v. Whiting,
 6   732 F.3d 1006, 1029 (9th Cir. 2013). The Washington State Department of Natural Resources
 7   and Department of Archaeology and Historic Preservation use the Seattle Archives to carry out
 8   their functions, which will be impeded if those records are moved over a thousand miles away.
 9   See Bower ¶¶2-13 (access to Seattle Archives is necessary for land use, environmental cleanup,
10   conservation, and other State purposes); Brooks ¶¶2-9 (reliance on Archives in reviewing
11   nominations to the National Register of Historic Places, among other State functions).
12          State universities and their museums will also suffer harm if the Archives records are
13   moved out of reach, including harm to their programs and educational missions, loss of goodwill,
14   and compromised recruiting. See Regents of Univ. of Cal. v. Am. Broad. Cos., Inc., 747 F.2d
15   511, 520 (9th Cir. 1984) (actionable harms include “impairment of [the university’s] ongoing
16   recruitment programs [and] the dissipation of alumni and community goodwill and support
17   garnered over the years”); see also Rent-A-Center, Inc. v. Canyon Television & Appliance
18   Rental, Inc., 944 F.2d 597, 603 (9th Cir. 1991) (“[I]ntangible injuries, such as damage to ongoing
19   recruitment efforts and goodwill, qualify as irreparable harm.”). Such harms will occur here. See,
20   e.g., Wilson ¶¶9, 11, 13, 17-21, 27 (lost access to Archives will hamper UW’s research and
21   scholarship activity, impact recruitment, and harm UW’s mission); Nash ¶¶2-10; Kucher ¶¶2,
22   6-10; Gregory Ltr.; Bond ¶¶8-12, 14, 17 (loss of access to Archives will harm WSU students
23   and faculty who rely on archival records for scholarship and impact university’s work on tribal
24   record digitization project); Reid ¶¶4-9 (describing “dependence on the unique archival records”
25   for academic research, undergraduate education, and graduate programs, including loss of
26   diversity); Rushforth ¶¶4-5, 7-8, 10-11 (records at Archives critical to the work of many scholars


       PLAINTIFFS’ MOTION FOR                           21              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       PRELIMINARY INJUNCTION                                                 800 5th Avenue, Suite 2000
       NO. 2:21-cv-00002-JCC                                                   Seattle, WA 98104-3188
                                                                                    (206) 464-7744
            Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 24 of 39




 1   in U of O’s History Department, including faculty, graduates and undergraduates; one third of
 2   history graduate students engaged in research that relies on materials housed at the NARA
 3   Seattle facility); Deitering ¶¶3-4, 6 (describing importance of Archives records for OSU faculty
 4   and student research, particularly given OSU’s status as a “land grant institution” and its
 5   researchers’ work with government agencies that regulate and protect natural resources and
 6   federal lands); Stein, J. ¶¶6-7 (access to Archives critical to Burke Museum’s research).
 7            Harm to Other Plaintiff Organizations, Their Members, and the Public. Plaintiff historical
 8   societies, museums, and community organizations also have standing and will suffer irreparable
 9   harm to their missions if the Archives records are moved out of the Pacific Northwest. See E.
10   Bay Sanctuary, 950 F.3d at 1265; Newby, 838 F.3d at 8. For example, members of the American
11   Historical Association, the world’s largest professional historian organization, regularly use the
12   facility for their historical work and attest that archival records “are the lifeblood of [the]
13   profession.” Compl. ¶48; see, e.g., Booth ¶¶3-5, 8 (Archives facility provides the “intimate and
14   personal stories in their records” historians need to tell useful stories that speak “to the broad
15   experience of humanity”; describing finding Archives letters “written by my great, great
16   grandfather asking the superintendent at the Chemawa Indian School to send my great grandma
17   home for the summer” and “postcards sent to beloved teachers at Chemawa from the trenches of
18   World War I” that led to an article “about the Native students who fought in World War I”).19
19   Members of community organizations such as the Chinese American Citizens Alliance and
20   OCA – Asian Pacific Advocates, who rely on the Archives to learn about their own histories and
21   teach about the tragic errors of the past, will also be irreparably harmed.20 See, e.g., Lee ¶¶4-14
22   (records’ relocation would “frustrate the mission of C.A.C.A. Seattle,” including “educat[ing]
23   the Pacific Northwest community about the [Chinese Exclusion] Act and its impact on the region
24
              19
                 See also, e.g., Fisher ¶¶11-12; Harmon ¶¶5-14; Klingle ¶¶3-4, 8; Ostendorf ¶¶2-6; Schlimgen ¶¶ 3-6;
25   Taylor, J. ¶¶2-7; Wadewitz ¶¶ 3-5; see also McCaffrey ¶¶4-9 (HistoryLink); Compl. ¶¶48-49, 51-53, 55-56.
              20
                 See also, e.g., So Ltr.; Brigman ¶¶3-6; Carter ¶¶4-7; Farrar ¶¶2-8; House ¶11; Nicola, P. ¶¶3-4, 6; Nimura
26   ¶¶2-5; Compl. ¶¶50, 54.


       PLAINTIFFS’ MOTION FOR                                     22                  ATTORNEY GENERAL OF WASHINGTON
                                                                                           Complex Litigation Division
       PRELIMINARY INJUNCTION                                                               800 5th Avenue, Suite 2000
       NO. 2:21-cv-00002-JCC                                                                 Seattle, WA 98104-3188
                                                                                                  (206) 464-7744
            Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 25 of 39




 1   as a whole” and “efforts to add the Chinese Exclusion Act studies to the Washington K-12
 2   curriculum”); So Ltr. It also will impede historic conservation in the region by “delay[ing] or
 3   prevent[ing] the research and documentation needed to identify and protect historic places in the
 4   Pacific Northwest and the important stories that go with them.” Sullivan, M. ¶13. Many
 5   historians and community members expound not only on the importance of access to original
 6   documents, but also on the benefits of being able to visit the Archives in person, browse its
 7   records, and benefit from the knowledge of its local staff.21 All this will be lost if the sale moves
 8   forward and the Pacific Northwest’s archival records are shipped far away.22
 9           Procedural Harm. Finally, Defendants’ procedural failings alone, supra Section III.B.2,
10   constitute irreparable harm. See Azar, 911 F.3d at 581 (9th Cir. 2018) (affirming finding of
11   “irreparable procedural harm” and “reaffirming that the harm flowing from a procedural
12   violation can be irreparable”); Save Strawberry Canyon v. Dep’t of Energy, 613 F. Supp. 2d
13   1177, 1189–90 (N.D. Cal. 2009) (irreparable harm satisfied by claimed procedural violation).
14   D.      The Equities and Public Interest Weigh Strongly in Plaintiffs’ Favor
15           The equities and the public interest strongly favor injunctive relief. Because the
16   government is a party, these inquiries merge. Drake’s Bay Oyster Co. v. Jewell, 747 F.3d 1073,
17   1092 (9th Cir. 2014). For all the reasons above, there is a strong public interest in preventing the
18   unlawful sale to ensure Archives records are not removed from the Pacific Northwest. Moreover,
19   it is in the public interest to “ ‘curtail unlawful executive action.’ ” Hawai‘i v. Trump, 859 F.3d
20   741, 784 (9th Cir. 2017) (citation omitted), vacated on other grounds by Trump v. Hawai’i, 138
21   S. Ct. 377; see Planned Parenthood of Great N.W. & Hawaiian Islands, Inc. v. Azar, 352 F.
22   Supp. 3d 1057, 1066 (W.D. Wash. 2018) (“The Ninth Circuit has recognized that ‘the public
23   interest favors applying federal law correctly.’ ” (citation omitted)). Put another way, “[t]here is
24
             21
                See, e.g., Bond ¶¶9, 16; Coen ¶¶3-4; Fisher ¶¶4-6, 12; Hall ¶4; House ¶¶ 3-6, 9; Klingle ¶8; Nicola, R.
25   ¶3; Nimura ¶3; Oberg ¶8; Reich ¶¶6-8; Schutt ¶5; Smythe ¶3; Sullivan, M. ¶12; Taylor, J. ¶5, 7; Turner ¶4; Wilson
     ¶26; Wisniewski ¶11.
26           22
                See, e.g., Oberg ¶8; Nicola, P. ¶6; Thrush ¶5; Stein, J. ¶11; Taylor, J. ¶7; Turner ¶9.


       PLAINTIFFS’ MOTION FOR                                   23                 ATTORNEY GENERAL OF WASHINGTON
                                                                                        Complex Litigation Division
       PRELIMINARY INJUNCTION                                                            800 5th Avenue, Suite 2000
       NO. 2:21-cv-00002-JCC                                                              Seattle, WA 98104-3188
                                                                                               (206) 464-7744
            Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 26 of 39




 1   generally no public interest in the perpetuation of unlawful agency action. To the contrary, there
 2   is a substantial public interest in having governmental agencies abide by the federal laws that
 3   govern their existence and operations.” Newby, 838 F.3d at 12 (citations and internal quotation
 4   marks omitted). The equities also weigh particularly strongly in Plaintiffs’ favor due to the
 5   federal government’s failure to consult with tribal leaders and other stakeholders, supra at 9-10,
 6   and its broken promise to digitize Alaska records that were moved to Seattle when NARA’s
 7   Anchorage facility closed in 2014. See Smythe ¶7; Stein, G. ¶7; Goforth ¶¶6-7; Turner ¶10.23
 8   Any suggestion that the Seattle facility’s records will be digitized rings hollow, and moving
 9   Alaska records even further away only adds insult to injury.24
10   E.       A Preliminary Injunction Prohibiting the Sale Is Necessary and Appropriate
11            The Court should enjoin Defendants from selling the Seattle Archives facility to preserve
12   the status quo pendente lite. “ ‘Crafting a preliminary injunction is an exercise of discretion and
13   judgment, often dependent as much on the equities of a given case as the substance of the legal
14   issues it presents.’ ” California v. Azar, 911 F.3d 558, 583 (9th Cir. 2018) (quoting Trump v.
15   Int’l Refugee Assistance Project, 137 S. Ct. 2080, 2087 (2017)). “The purpose of such interim
16   equitable relief is not to conclusively determine the rights of the parties but to balance the equities
17   as the litigation moves forward.” Id. Plaintiffs contend that the sale of all twelve properties is
18   procedurally deficient and thus unlawful. See Section III.B.3, supra. But Plaintiffs will only be
19   irreparably harmed by the sale of the FASTA-exempt Seattle Archives facility, so the Court need
20   only enjoin any further steps to effectuate or facilitate the sale of that facility.
21                                              IV.      CONCLUSION
22            Plaintiffs respectfully request that this Motion be granted.
23
              23
                 See also H.R. 133 (Consolidated Appropriations Act, 2021), Explanatory Statement, Division E at 44-45,
24   available at https://tinyurl.com/y65of8wa (“It is profoundly disappointing that NARA has failed to keep its
     commitment to digitize and post online using an easy-to-find, navigable, and searchable platform the Territorial and
25   Federal records generated in Alaska since they were moved from Anchorage to Seattle more than 5 years ago.”).
              24
                 See, e.g., Brown ¶¶7-8; Haycox ¶6; House ¶15; Klingle ¶8; Norris ¶7; Parham ¶¶1-12; Peterson ¶¶13-14;
26   Simeone ¶3; Smythe ¶¶3, 8-9; Stein, G. ¶7.


       PLAINTIFFS’ MOTION FOR                                    24                 ATTORNEY GENERAL OF WASHINGTON
                                                                                         Complex Litigation Division
       PRELIMINARY INJUNCTION                                                             800 5th Avenue, Suite 2000
       NO. 2:21-cv-00002-JCC                                                               Seattle, WA 98104-3188
                                                                                                (206) 464-7744
        Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 27 of 39




 1       DATED this 7th day of January, 2021.
 2                                     ROBERT W. FERGUSON
                                       Washington State Attorney General
 3
                                       /s/ Lauryn K. Fraas
 4                                     LAURYN K. FRAAS, WSBA #53238
                                       NATHAN BAYS, WSBA #43025
 5                                     KRISTIN BENESKI, WSBA #45478
                                       SPENCER COATES, WSBA #49683
 6                                     Assistant Attorneys General
                                       Lauryn.Fraas@atg.wa.gov
 7                                     Nathan.Bays@atg.wa.gov
                                       Kristin.Beneski@atg.wa.gov
 8                                     Spencer.Coates@atg.wa.gov
                                       Attorneys for Plaintiff State of Washington
 9

10                                     ELLEN F. ROSENBLUM
                                       Attorney General of Oregon
11
                                       /s/ Carla A. Scott
12                                     CARLA A. SCOTT WSBA #54725
                                       Senior Assistant Attorney General
13                                     Trial Attorney
                                       100 SW Market Street,
14                                     Portland, OR 97201
                                       Tel (971) 673-1880
15                                     Fax (971) 673-5000
                                       Carla.A.Scott@doj.state.or.us
16                                     Attorneys for Plaintiff State of Oregon
17
                                       THE CONFEDERATED TRIBES OF THE
18                                     CHEHALIS RESERVATION
19                                     /s/ Harold Chesnin
                                       HAROLD CHESNIN, WSBA #398
20                                     Office of Tribal Attorney
                                       Confederated Tribes of the Chehalis Reservation
21                                     420 Howanut Road
                                       Oakville, WA 98568
22                                     360.529.7465
                                       hchesnin@chehalistribe.org
23                                     Attorney for Plaintiff The Confederated Tribes of the
                                       Chehalis Reservation
24

25

26


     PLAINTIFFS’ MOTION FOR                     25              ATTORNEY GENERAL OF WASHINGTON
                                                                     Complex Litigation Division
     PRELIMINARY INJUNCTION                                           800 5th Avenue, Suite 2000
     NO. 2:21-cv-00002-JCC                                             Seattle, WA 98104-3188
                                                                            (206) 464-7744
        Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 28 of 39




 1                                CONFEDERATED TRIBES OF COOS, LOWER
                                  UMPQUA AND SIUSLAW INDIANS, and
 2                                SPOKANE TRIBE OF INDIANS
 3                                /s/ Richard K. Eichstaedt
                                  RICHARD K. EICHSTAEDT, WSBA #36487
 4                                SCOTT WHEAT, WSBA #25565
                                  Wheat Law Offices
 5                                P.O. Box 9168
                                  Spokane, WA 99209
 6                                509.209.2604
                                  rick@wheatlawoffices.com
 7                                scott@wheatlawoffices.com
                                  Attorneys for Plaintiffs Confederated Tribes of Coos,
 8                                Lower Umpqua and Siuslaw Indians, and Spokane
                                  Tribe of Indians
 9

10                                COW CREEK BAND OF UMPQUA TRIBE OF
                                  INDIANS
11
                                  /s/ Gabriel S. Galanda
12                                GABRIEL S. GALANDA, WSBA #30331
                                  ANTHONY S. BROADMAN, WSBA #39508
13                                RYAN D. DREVESKRACHT, WSBA #42593
                                  Galanda Broadman PLLC
14                                P.O. Box 15416
                                  8606 35th Avenue NE, Suite L1
15                                Seattle, WA 98115
                                  206.557.7509
16                                gabe@galandabroadman.com
                                  anthony@galandabroadman.com
17                                ryan@galandabroadman.com
                                  Attorneys for Plaintiff Cow Creek Band of Umpqua
18                                Tribe of Indians
19

20

21

22

23

24

25

26


     PLAINTIFFS’ MOTION FOR                26              ATTORNEY GENERAL OF WASHINGTON
                                                                Complex Litigation Division
     PRELIMINARY INJUNCTION                                      800 5th Avenue, Suite 2000
     NO. 2:21-cv-00002-JCC                                        Seattle, WA 98104-3188
                                                                       (206) 464-7744
        Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 29 of 39




 1                                DOYON, LTD., TANANA CHIEFS CONFERENCE,
                                  and CENTRAL COUNCIL OF TLINGIT & HAIDA
 2                                INDIAN TRIBES OF ALASKA
 3                                /s/ Richard D. Monkman
                                  LLOYD B. MILLER, admitted pro hac vice
 4                                RICHARD D. MONKMAN, WSBA #35481
                                  Sonosky, Chambers, Sachse, Miller & Monkman, LLP
 5                                725 East Fireweed Lane, Suite 420
                                  Anchorage, AK 99503
 6                                907.258.6377
                                  lloyd@sonosky.net
 7                                rdm@sonosky.net
                                  Attorneys for Plaintiffs Doyon, Ltd., Tanana Chiefs
 8                                Conference, and Central Council of Tlingit & Haida
                                  Indian Tribes of Alaska
 9

10                                DUWAMISH TRIBE
11                                /s/ Bart J. Freedman
                                  BART J FREEDMAN, WSBA #14187
12                                BENJAMIN A. MAYER, WSBA #45700
                                  ENDRE M SZALAY, WSBA #53898
13                                NATALIE J. REID, WSBA #55745
                                  ADAM N. TABOR, WSBA #50912
14                                THEODORE J. ANGELIS, WSBA #30300
                                  K&L Gates LLP
15                                925 Fourth Avenue, Suite 2900
                                  Seattle, WA 98104
16                                206.370.7580
                                  bart.freedman@klgates.com ben.mayer@klgates.com
17                                endre.szalay@klgates.com
                                  natalie.reid@klgates.com
18                                adam.tabor@klgates.com
                                  theo.angelis@klgates.com
19                                Attorneys for the Duwamish Tribe
20
                                  CONFEDERATED TRIBES OF THE GRAND
21                                RONDE COMMUNITY OF OREGON
22                                /s/ Nathan Alexander
                                  NATHAN ALEXANDER, WSBA #37040
23                                Dorsey & Whitney, LLP
                                  701 Fifth Avenue, Suite 6100
24                                Seattle, WA 98104-7043
                                  206.903.8791
25                                alexander.nathan@dorsey.com
                                  Attorney for Plaintiff Confederated Tribes of The
26                                Grand Ronde Community of Oregon


     PLAINTIFFS’ MOTION FOR                27              ATTORNEY GENERAL OF WASHINGTON
                                                                Complex Litigation Division
     PRELIMINARY INJUNCTION                                      800 5th Avenue, Suite 2000
     NO. 2:21-cv-00002-JCC                                        Seattle, WA 98104-3188
                                                                       (206) 464-7744
        Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 30 of 39




 1                                HOH INDIAN TRIBE, SAMISH INDIAN NATION,
                                  and CONFEDERATED TRIBES OF SILETZ
 2                                INDIANS
 3                                /s/ Craig J. Dorsay
                                  CRAIG J. DORSAY, WSBA #9245
 4                                LEA ANN EASTON, WSBA #38685
                                  KATHLEEN GARGAN, WSBA #56452
 5                                Dorsay & Easton LLP
                                  1737 Northeast Alberta Street, Suite 208
 6                                Portland, OR 97211
                                  503.790.9060
 7                                craig@dorsayindianlaw.com
                                  leaston@dorsayindianlaw.com
 8                                katie@dorsayindianlaw.com
                                  Attorneys for Plaintiffs Hoh Indian Tribe, Samish
 9                                Indian Nation, and Confederated Tribes of Siletz
10                                Indians

11
                                  JAMESTOWN S’KLALLAM TRIBE
12
                                  /s/ Lauren P. Rasmussen
13                                LAUREN P. RASMUSSEN, WSBA #33256
                                  Law Offices of Lauren P. Rasmussen, PLLC
14                                1904 Third Avenue, Suite 1030
                                  Seattle, WA 98101-1170
15                                206.623.0900
                                  lauren@rasmussen-law.com
16                                Attorney for Plaintiff Jamestown S’Klallam Tribe

17
                                  KALISPEL TRIBE OF INDIANS
18
                                  /s/ Lorraine A. Parlange
19                                LORRAINE A. PARLANGE, WSBA #25139
                                  Senior Tribal Attorney
20                                934 Garfield Road
                                  Airway Heights, WA 99001
21                                509.789.7603
                                  lparlange@kalispeltribe.com
22                                Attorney for Plaintiff Kalispel Tribe of Indians

23

24

25

26


     PLAINTIFFS’ MOTION FOR                28              ATTORNEY GENERAL OF WASHINGTON
                                                                Complex Litigation Division
     PRELIMINARY INJUNCTION                                      800 5th Avenue, Suite 2000
     NO. 2:21-cv-00002-JCC                                        Seattle, WA 98104-3188
                                                                       (206) 464-7744
        Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 31 of 39




 1                                THE KLAMATH TRIBES
 2                                /s/ Edmund Clay Goodman
                                  EDMUND CLAY GOODMAN, WSBA #37347
 3                                Hobbs Straus Dean & Walker, LLP
                                  215 SW Washington Street, Suite 200
 4                                Portland, OR 97214
                                  503.242.1745
 5                                egoodman@hobbsstraus.com
                                  Attorney for Plaintiff The Klamath Tribes
 6

 7                                MUCKLESHOOT INDIAN TRIBE
 8                                /s/ Mary M. Neil
                                  MARY M. NEIL, WSBA #34348
 9                                ROBERT L. OTSEA, JR., WSBA #9367
                                  DANIELLE BARGALA, WSBA #52718
10                                39015 172nd Avenue S
                                  Auburn, WA 98092
11                                253.939.3311
                                  rob@muckleshoot.nsn.us
12                                mary.neil@muckleshoot.nsn.us
                                  danielle.bargala@muckleshoot.nsn.us
13                                Attorneys for Plaintiff Muckleshoot Indian Tribe
14
                                  NEZ PERCE TRIBE
15
                                  /s/ Julie S. Kane
16                                JULIE S. KANE, WSBA #19138
                                  Office of Legal Counsel
17                                P.O. Box 305
                                  Lapwai, ID 83540
18                                208.843.7355
                                  juliek@nezperce.org
19                                Attorney for Plaintiff Nez Perce Tribe
20
                                  NOOKSACK INDIAN TRIBE
21
                                  /s/ Charles N. Hurt, Jr.
22                                CHARLES N. HURT, JR., WSBA #46217
                                  Office of Tribal Attorney
23                                Senior Tribal Attorney
                                  5047 Mt. Baker Hwy, P.O. Box 63
24                                Deming, WA 98244
                                  360.598.4158
25                                churt@nooksack-nsn.gov
                                  Attorney for Plaintiff Nooksack Indian Tribe
26


     PLAINTIFFS’ MOTION FOR                29              ATTORNEY GENERAL OF WASHINGTON
                                                                Complex Litigation Division
     PRELIMINARY INJUNCTION                                      800 5th Avenue, Suite 2000
     NO. 2:21-cv-00002-JCC                                        Seattle, WA 98104-3188
                                                                       (206) 464-7744
        Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 32 of 39




 1                                PORT GAMBLE S’KLALLAM TRIBE
 2                                /s/ Rogina D. Beckwith
                                  ROGINA D. BECKWITH, WSBA #36241
 3                                Port Gamble S’Klallam Tribe Legal Department
                                  31912 Little Boston Road NE
 4                                Kingston, WA 98346
                                  360.297.6242
 5                                ginab@pgst.nsn.us
                                  Attorney for Plaintiff Port Gamble S’Klallam Tribe
 6

 7                                PUYALLUP TRIBE OF INDIANS
 8                                /s/ Alec S. Wrolson
                                  ALEC S. WROLSON, WSBA #54076
 9                                FELECIA L. SHUE, WSBA #49911
                                  LOIS Y. BOOME, WSBA #54883
10                                LISA A.H. ANDERSON, WSBA #27877
                                  3009 E. Portland Avenue
11                                Tacoma, WA 98404
                                  253.573.7877
12                                alec.wrolson@puyalluptribe-nsn.gov
                                  felecia.shue@puyalluptribe-nsn.gov
13                                lois.boome@puyalluptribe-nsn.gov
                                  lisa.anderson@puyalluptribe-nsn.gov
14                                Attorneys for Plaintiff Puyallup Tribe of Indians
15
                                  THE QUILEUTE TRIBE OF THE QUILEUTE
16                                RESERVATION
17                                /s/ Lauren J. King
                                  LAUREN J. KING, WSBA #40939
18                                Foster Garvey, P.C.
                                  1111 Third Ave., Suite 3000
19                                Seattle, WA 98101
                                  206.447.6286
20                                lauren.king@foster.com
                                  Attorney for Plaintiff Quileute Tribe
21

22

23

24

25

26


     PLAINTIFFS’ MOTION FOR                30              ATTORNEY GENERAL OF WASHINGTON
                                                                Complex Litigation Division
     PRELIMINARY INJUNCTION                                      800 5th Avenue, Suite 2000
     NO. 2:21-cv-00002-JCC                                        Seattle, WA 98104-3188
                                                                       (206) 464-7744
        Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 33 of 39




 1                                QUINAULT INDIAN NATION
 2                                /s/ Karen Allston
                                  KAREN ALLSTON, WSBA #25336
 3                                LORI BRUNER, WSBA #26652
                                  Senior Assistant Attorneys General
 4                                Quinault Indian Nation Office of Attorney General
                                  P.O. Box 613
 5                                Taholah, WA 98587
                                  360.276.8211, ext. 1400
 6                                lbruner@quinault.org
                                  kallston@quinault.org
 7                                Attorneys for Plaintiff Quinault Indian Nation
 8
                                  SKOKOMISH INDIAN TRIBE
 9
                                  /s/ Earle David Lees, III
10                                EARLE DAVID LEES, III, WSBA #30017
                                  Director of the Skokomish Legal Department
11                                Skokomish Indian Tribe
                                  N. 80 Tribal Center Road
12                                Skokomish Nation, WA 98584
                                  360.877.2100
13                                elees@skokomish.org
                                  Attorney for Plaintiff Skokomish Indian Tribe
14

15                                SNOQUALMIE INDIAN TRIBE
16                                /s/ Rob Roy Smith
                                  ROB ROY SMITH, WSBA #33798
17                                RACHEL B. SAIMONS, WSBA #46553
                                  Kilpatrick Townsend & Stockton, LLP
18                                1420 Fifth Avenue, Suite 3700
                                  Seattle, WA 98101
19                                206.467.9600
                                  rrsmith@kilpatricktownsend.com
20                                rsaimons@kilpatricktownsend.com
                                  Attorneys for Plaintiff Snoqualmie Indian Tribe
21

22

23

24

25

26


     PLAINTIFFS’ MOTION FOR                31              ATTORNEY GENERAL OF WASHINGTON
                                                                Complex Litigation Division
     PRELIMINARY INJUNCTION                                      800 5th Avenue, Suite 2000
     NO. 2:21-cv-00002-JCC                                        Seattle, WA 98104-3188
                                                                       (206) 464-7744
        Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 34 of 39




 1                                SQUAXIN ISLAND TRIBE
 2                                /s/ David Babcock
                                  DAVID BABCOCK, WSBA #31737
 3                                Attorney, Squaxin Island Tribe
                                  3711 SE Old Olympic Hwy
 4                                Shelton, WA 98584
                                  360.432.1771
 5                                Attorney for Plaintiff Squaxin Island Tribe
 6
                                  SUQUAMISH TRIBE
 7
                                  /s/ James Rittenhouse Bellis
 8                                JAMES RITTENHOUSE BELLIS, WSBA #29226
                                  Director, Office of Tribal Attorney
 9                                Suquamish Tribe
                                  P.O. Box 498
10                                Suquamish, WA 98392
                                  360.394.8501
11                                Shelton, WA 98584
                                  360.432.1771
12                                rbellis@suquamish.nsn.us
                                  Attorney for Plaintiff Suquamish Tribe
13

14                                SWINOMISH INDIAN TRIBAL COMMUNITY
15                                /s/ Emily Haley
                                  EMILY HALEY, WSBA #38284
16                                Office of the Tribal Attorney
                                  11404 Moorage Way
17                                La Conner, WA 98257
                                  360.466.3163
18                                ehaley@swinomish.nsn.us
                                  Attorney for Plaintiff Swinomish Indian Tribal
19                                Community
20
                                  UPPER SKAGIT INDIAN TRIBE
21
                                  /s/ David S. Hawkins
22                                DAVID S. HAWKINS, WSBA #35370
                                  General Counsel
23                                Upper Skagit Indian Tribe
                                  25944 Community Plaza Way
24                                Sedro-Woolley, WA 98284
                                  360.854.7016
25                                dhawkins@upperskagit.com
                                  Attorney for Plaintiff Upper Skagit Indian Tribe
26


     PLAINTIFFS’ MOTION FOR                32              ATTORNEY GENERAL OF WASHINGTON
                                                                Complex Litigation Division
     PRELIMINARY INJUNCTION                                      800 5th Avenue, Suite 2000
     NO. 2:21-cv-00002-JCC                                        Seattle, WA 98104-3188
                                                                       (206) 464-7744
        Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 35 of 39




 1                                CONFEDERATED TRIBES AND BANDS OF THE
                                  YAKAMA NATION
 2
                                  /s/ Ethan Jones
 3                                ETHAN JONES, WSBA #46911
                                  ANTHONY ARONICA, WSBA #54725
 4                                Yakama Nation Office of Legal Counsel
                                  P.O. Box 151, 401 Fort Road
 5                                Toppenish, WA 98948
                                  509.865.5121
 6                                ethan@yakamanation-olc.org
                                  anthony@yakamanation-olc.org
 7                                Attorneys for Plaintiff Confederated Tribes and Bands
                                  of the Yakama Nation
 8

 9                                AMERICAN HISTORICAL ASSOCIATION
10                                /s/ Harry H. Schneider, Jr.
                                  HARRY H. SCHNEIDER, JR., WSBA #9404
11                                Perkins Coie LLP
                                  1201 Third Avenue, Suite 4900
12                                Seattle, WA 98101-3099
                                  206.359.8000
13                                hschneider@perkinscoie.com
14                                /s/ Alison M. Dreizen
                                  ALISON M. DREIZEN, pro hac vice pending
15                                Carter Ledyard & Milburn LLP
                                  Two Wall Street
16                                New York, NY 10005
                                  212.238.8855
17                                dreizen@clm.com
                                  Attorneys for Plaintiff American Historical
18                                Association
19

20

21

22

23

24

25

26


     PLAINTIFFS’ MOTION FOR                33             ATTORNEY GENERAL OF WASHINGTON
                                                               Complex Litigation Division
     PRELIMINARY INJUNCTION                                     800 5th Avenue, Suite 2000
     NO. 2:21-cv-00002-JCC                                       Seattle, WA 98104-3188
                                                                      (206) 464-7744
        Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 36 of 39




 1                                ASSOCIATION OF KING COUNTY HISTORICAL
                                  ORGANIZATIONS, HISTORIC SEATTLE,
 2                                HISTORYLINK, MUSEUM OF HISTORY AND
                                  INDUSTRY, and WASHINGTON TRUST FOR
 3                                HISTORIC PRESERVATION
 4                                /s/ Paul J. Lawrence
                                  PAUL J. LAWRENCE, WSBA #13557
 5                                ALANNA E. PETERSON, WSBA #46502
                                  Pacific Law Group
 6                                1191 2nd Avenue, Suite 2000
                                  Seattle, WA 98101-3404
 7                                206.245.1700
                                  alanna.peterson@pacificalawgroup.com
 8                                paul.lawrence@pacificalawgroup.com
                                  Attorneys for Plaintiffs Association of King County
 9                                Historical Organizations, Historic Seattle,
                                  HistoryLink, Museum of History and Industry, and
10                                Washington Trust For Historic Preservation
11
                                  CHINESE AMERICAN CITIZENS ALLIANCE
12
                                  /s/ Darin Sands
13                                DARIN SANDS
                                  HEIDI B. BRADLEY
14                                Bradley Bernstein Sands
                                  P.O. Box 4120, PMB 62056
15                                Portland, OR 97208-4120
                                  503.734.2480
16                                dsands@bradleybernsteinllp.com
                                  hbradley@bradleybernsteinllp.com
17                                Attorneys for Plaintiff Chinese American Citizens
                                  Alliance
18

19                                OCA ASIAN PACIFIC ADVOCATES – GREATER
                                  SEATTLE
20
                                  /s/ Bernadette Connor
21                                BERNADETTE CONNOR, WSBA #45844
                                  1800 Cooper Point Road SW, Suite 12
22                                Olympia, WA 98502
                                  206.552.9666
23                                byconnor@gmail.com
                                  Attorney for Plaintiff OCA Asian Pacific
24                                Advocates – Greater Seattle
25

26


     PLAINTIFFS’ MOTION FOR                34              ATTORNEY GENERAL OF WASHINGTON
                                                                Complex Litigation Division
     PRELIMINARY INJUNCTION                                      800 5th Avenue, Suite 2000
     NO. 2:21-cv-00002-JCC                                        Seattle, WA 98104-3188
                                                                       (206) 464-7744
        Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 37 of 39




 1                                WING LUKE MEMORIAL FOUNDATION d/b/a
                                  WING LUKE MUSEUM
 2
                                  /s/ Gloria Lung Wakayama
 3                                GLORIA LUNG WAKAYAMA, WSBA #11892
                                  Harris & Wakayama, PLLC
 4                                601 Union Street, Suite 2600
                                  Seattle, WA 98101
 5                                206.621.1818
                                  glwakayama@hmwlaw.com
 6                                Attorney for Plaintiff Wing Luke Memorial Foundation
                                  d/b/a Wing Luke Museum
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     PLAINTIFFS’ MOTION FOR                35            ATTORNEY GENERAL OF WASHINGTON
                                                              Complex Litigation Division
     PRELIMINARY INJUNCTION                                    800 5th Avenue, Suite 2000
     NO. 2:21-cv-00002-JCC                                      Seattle, WA 98104-3188
                                                                     (206) 464-7744
           Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 38 of 39




 1                                  DECLARATION OF SERVICE
 2          I hereby declare that on this day I caused the foregoing document to be electronically
 3   filed with the Clerk of the Court using the Court’s CM/ECF System which will send notification
 4   to counsel that have appeared in this case. I also caused a true and correct copy of the foregoing
 5   document to be served via hand delivery upon the following:
 6          United States Attorney’s Office
            700 Stewart Street, Suite 5220
 7          Seattle, WA 98101-1271
 8          I also caused a true and correct copy of the foregoing document to be served via certified
 9   mail upon the following:
10          Russell Vought, Director
            Office of Management and Budget
11          725 17th Street, NW
            Washington, DC 20503
12
            Public Buildings Reform Board
13          1800 F Steet NW, Suite 5116
            Washington, DC 20405
14
            Office of Management and Budget
15          725 17th Street, NW
            Washington, DC 20503
16
            National Archives and Records Administration
17          8601 Adelphi Road
            College Park, MD 20740-6001
18
            Emily W. Murphy, Administrator
19          Office of the Administrator
            U.S. General Services Administration
20          1800 F Street, NW
            Washington, DC 20405
21
            U.S. General Services Administration
22          1800 F Street NW
            Washington, DC 20405
23
            David S. Ferriero, Archivist
24          National Archives and Records Administration
            8601 Adelphi Road
25          College Park, MD 20740-6001
26


       PLAINTIFFS’ MOTION FOR                           36              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       PRELIMINARY INJUNCTION                                                 800 5th Avenue, Suite 2000
       NO. 2:21-cv-00002-JCC                                                   Seattle, WA 98104-3188
                                                                                    (206) 464-7744
        Case 2:21-cv-00002-JCC Document 15 Filed 01/07/21 Page 39 of 39




 1       Adam Bodner, Executive Director
         Public Buildings Reform Board
 2       1800 F Street NW, Suite 5116
         Washington, DC 20405-0001
 3
         DATED this 7th day of January, 2021, at Seattle, Washington.
 4
                                            /s/ Lauryn K. Fraas
 5                                          LAURYN K. FRAAS, WSBA #53238
                                            Assistant Attorney General
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     PLAINTIFFS’ MOTION FOR                      37             ATTORNEY GENERAL OF WASHINGTON
                                                                     Complex Litigation Division
     PRELIMINARY INJUNCTION                                           800 5th Avenue, Suite 2000
     NO. 2:21-cv-00002-JCC                                             Seattle, WA 98104-3188
                                                                            (206) 464-7744
